PER CURIAM.
liThe Office. of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to com-, munieate with a client, failed to reduce a contingent fee agreement to writing, and failed to comply with the requirements for *384a division of fees between lawyers who are not in the same firm. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jarvis Martez Antwine, Louisiana Bar Roll number 22922, be publicly reprimanded, subject to the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.